DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "the mounting elements does not screw-like structure" renders the claim indefinite because the it is not clear what portion of the mounting elements of the applicant is referring to, thereby rendering the scope of the claim is unascertainable. See MPEP § 2173.05(d). 
The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the instant specification and drawings, the mounting elements includes a head portion a shaft portion and in some cases s shown in figure 3 the mounting elements include a bottom portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 2019/0128501) in view of HIKMET et al. (US 2020/0376755) and further in view of GERMANN et al. (US 2016/0341234).
Regarding claims 1-3, CHEN et al. discloses a lighting device comprising a base (110, see Figs. 6 and 7, Para. 0058), a light (LED 130, see Figs. 6 and 7, Para. 0058) aggregate on the base, and a lens member (120, see Figs. 6 and 7, Para. 0058) covering the light aggregate and being attached to the base, wherein the lens member (120) has a periphery (e.g. lens supporting portion 121, see Fig. 7, Para. 0058), wherein the base and the lens member respectively comprise a plurality of mounting holes each having an internal surface (i.e. the lens and base 110 includes a threaded hole that matches the fastener 170, see Para. 0086), the mounting holes of the lens member being positioned along the periphery of the lens member (see Figs. 8 and 9), whereby mounting holes of the lens member are aligned with mounting holes of the base, and mounting elements (e.g. fastener 170, sealant 143, see Figs. 5, 8 and 9, Para. 0080, 0086) are extending in respective aligned mounting holes and are being fixed in said mounting holes thereby fixing the lens member to the base.
 However, CHEN et al. is silent with respect to each of the mounting elements are extending into respective aligned mounting holes and are being fixed in said mounting holes thereby fixing the lens member to the base, that are positioned within a coherent area extending along at least half of the periphery of the lens member, especially along at least three quarters of the periphery of the lens member, are yielding elements relative to the base and the lens member, said each of the mounting elements having a lower Young's modulus than the base and the lens member, wherein each of the mounting elements that extends into the respective aligned mounting holes does not have a screw-like structure, as recited in claim 1; the mounting elements have a Young's modulus below 1 GPa, as recited in claim 2; wherein the Young's modulus of said mounting elements is below 0.1 GPa, especially below 0.05 GPa, as recited in claim 3.
HIKMET et al. teaches a component (100, see Fig. 1A, Para. 0088) for use in a lighting device, the component comprising a flexible substrate (101, see Fig. 1A, Para. 0089) having a stiffness and a polymer material or a monomer material; wherein flexible substrate is characterized by a stiffness, wherein polymers may have a (room temperature) Young's modulus in the range of 0.1 Gpa to 10 GPa, (i.e. the mounting elements having a lower Young's modulus than the base and the lens member).
GERMANN et al. teaches a bonding connector (3, see Fig. 1a, Para. 0176) connecting a first object including a thermoplastic material (1, see Figs. 1a, 2a, 3a, and 3b) and a second object (2) that is a different material than the first object; wherein connector (3) is a pin-shaped with a proximal head (31), a shaft portion (32) and a guiding opening (33) open towards the proximal side. The connector is composed of a, for example, metallic core (5) and a thermoplastic material (4) arranged at least at the distal end and surrounding the core (5, see Para. 0176) laterally; and wherein the connector (3) extends into the respective aligned mounting holes (11 and 12, see Fig. 3a) and does not have a screw-like structure (see Fig. 3a).   
Therefore in view of HIKMET et al. and GERMANN et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to replace CHEN et al.’s mounting elements with GERMANN et al.’s mounting elements such that the mounting elements to extend into the hole in order to satisfy the requirements of the yielding elements and to have a lower Young's modulus than the base and the lens member (as recited in the claim) and to have Young's modulus in the range of 0.1 Gpa to 10 GPa thereby the mounting elements, the base, and the lens member may deforms into a desired second shape (see Para. 0048), since satisfying the operational and/or regulatory requirements of a particular application would have flown naturally to one of ordinary skill in the art. One would have been motivated to make this combination to provide an improved waterproof performance and to insulate the LED heat dissipation substrate from the first screws and the base plate so that the insulation is enhanced and the creepage distance is increased for safety requirements.

Regarding claims 4 and 5, the teachings of CHEN et al. have been discussed above. 
However, CHEN et al. is silent with respect to said each of the mounting elements have a yield strain above 4%, wherein the yield strain of said mounting elements is above 10%, especially above 50% and further especially above 200%.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify CHEN et al.’s mounting elements (e.g. the sealant 143) to satisfy the requirements of the yield strain above 4% or 200% (as recited in the claims) thereby the mounting elements has a desired to adopt yield and failure functions, since satisfying the operational and/or regulatory requirements of a particular application would have flown naturally to one of ordinary skill in the art.

Regarding claim 6, CHEN et al. further discloses a gasket (141, see Fig. 8, Para. 0074) is positioned between the base (110) and the lens member (120).

Regarding claim 7, CHEN et al. further discloses at least one of the mounting holes has at least a part of the internal surface thereof corrugate, especially threaded, to provide a positive engagement with, and thus a mechanical fixation of, the respective mounting element (see Para. 0086-0087).

Regarding claim 8, CHEN et al. further discloses each of said base (110, see Fig. 9) and said lens member (120) comprises a distal surface, which is distal relative to the respective other of said base and said lens member and wherein at least one of the mounting holes has a portion with an extended cross sectional area at the distal surface to provide a positive engagement with, and thus a mechanical fixation of, the respective mounting element.

Regarding claim 9, CHEN et al. further discloses at least one of the mounting elements adheres to the internal surface of the respective mounting hole (see Figs. 8 and 9).

Regarding claim 10, CHEN et al. further discloses the base is a heat sink (i.e. the heat sink 112 can be integrally formed with the base 110, see Para. 0060).

Regarding claim 11, CHEN et al. further discloses the base is a metal base (i.e. the heat sink 112 which is made of metal material is integrally formed with the base 110, see Para. 0060-0061).

Regarding claim 12, CHEN et al. further discloses material of the lens assembly 120 can be such as PC (polycarbonate) or PMMA (polymethyl methacrylate, also known as acrylic, see Para. 0071)
However, CHEN et al. is silent with respect to said each of the mounting elements comprises a polymer.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to choose to form the mounting elements from polymer in order to attain the desired stiffness since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Regarding claim 13, CHEN et al. further discloses said each of the mounting elements (e.g. sealant 143, see Fig. 5, Para. 0080) comprises a material selected form the group of silicone rubber, silicone adhesive, and silicone sealant.

Regarding claim 14, CHEN et al. further discloses at least one resilient clamp (fixing element 142, see Figs. 1 and 6) urges the lens member (120) towards the base (110, see Fig. 6, Para. 0078).

Regarding claim 15, CHEN et al. further discloses the resilient clamp (fixing element 142, see Figs. 1 and 6) comprises a spring (first portion 1421, see Fig. 6) fixed to the base.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because a new basis of rejection in view of GERMANN et al. (US 2016/0341234) is being applied in response to the applicant's amendment to the claims. 
Regarding applicant’s attempts to define the structure of the invention using the instant disclosure (i.e.” It may be seen as a general idea of the invention to substitute the second set of screws 11 of the prior art lighting device of FIG. 1 by mounting elements 11A, 11B that are yielding elements relative to the base 7 and the lens member 1, said mounting elements 11A, 11B according to the invention having a lower Young's modulus than the base 7 and the lens member 1. In addition to paragraph [0038] quoted above, additional support for this claim amendment is found in Figs. 2-5 in which mounting elements 11A and 11B are clearly depicted as not being screws -- that is, they lack a screw-like structure.”), the applicant is reminded that it is the language of the claims what defines the patentable subject matter, not the detailed description of the invention or the drawings. Reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is quite different from reading limitations of the specification into a claim, to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the language of the claim. In re Prater, 162 USPQ 541 (CCPA 1969).  In this case, the claim limitation “the mounting elements does not screw-like structure” doesn’t define the mounting elements 11A and 11B as described in the invention or the drawings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875